Roan, J:
An indictment for a misdemeanor, returned at the March term of the court, 1913, which alleged that the offense was committed on December 5, 1910, was not relieved from the bar of the statute of limitations by the following allegations: “This indictment is drawn in lieu of Indictment No. 2326, which was found true at March term of court, 1912, and which was quashed on demurrer of the defendant’s counsel at the March term of court, 1913.” Renal Code, § 30; MeLane v. State, 4 Ga. 335.
The court erred in overruling the demurrer to the indictment.

Judgment reversed.